DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim limitation storage medium is interpreted to include machine readable medium or carrier waves, which are non-statutory. It is suggested to amend to a non-transitory computer-readable storage medium to overcome this rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 and  19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 8] recite the limitations ""the area of the detected chest" and "the area of the detected heart; [claim 9] recite the limitations "the area of the heart" and "the area of the detected chest"; [claim 10] recites the limitation "the heart size"; [claim 19] recite the limitations “the area of the detected chest” and “the area of the detected heart”; [claim 20] recites the limitation "the area of the heart" and "the area of the detected chest; and [claim 21] recites the limitation "the heart size”.  There is insufficient antecedent basis for each of this limitations in the claim, note that the base claims of each claim do not previously set forth each limitation noted above.
Claim 19 recites in part, a second UI that guides information, it is not readily understood how a UI guides information. Since a UI displays information, it is suggested to amend to “a second UI that displays”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over CIOFOLO-VEIT et al., WO 2018206379 A1 hereinafter "CIOFOLO"  in view of LEE US 20140296711 A1 .
Regarding claim 1, CIOFOLO discloses a method of determining abnormality of a heart of a fetus (e.g., method from page 6 line 9 to page 7 line 2), the method comprising: detecting a chest and a spine of the fetus in an ultrasound image of a fetal heart (page 6, lines 14-16, chest and spine are identified, see detailed discussion in page 15, lines 8-25); detecting a position of the heart in the ultrasound image (see paragraph from line 15 in page 10, page 14 second paragraph, page 16 first and second paragraph, and illustration Fig 5, heart 171 position relative to chest region 151 is depicted); and determining abnormality of the heart of the fetus based on information about the detected position of the heart (paragraph bridging pages 6-7 and 16-17).
Although CIOFOLO does not explicitly disclose receiving a user's input for inputting information regarding left and right directions of the chest of the fetus in the ultrasound image and wherein determining abnormality of the heart is based on information about the inputted left and right directions, discussion associated with Fig. 1  for screening fetal pathologies in paragraph bridging page 1-2 teach that information regarding left and right directions of chest region 151 are used to determine abnormality of the heart. It however noted that in page 15, second full paragraph, CIOFOLO teaches that “the processor arrangement is presented with a plurality of fetal images from which the fetal position and associated position of the fetal 25 chest region and the portion of the fetal spine within the fetal chest region is identified”, i.e., CIOFOLO teaches receiving previously annotated images.  
LEE teaches in [0007] that “it is important to accurately determine a heart position of a fetus, for predicting the risk of cardiac anomaly. However, since a fetus freely moves in a uterus, it is difficult for a skilled user to accurately determine a direction of the fetus in an image, and due to this, an error occurs in predicting the risk of cardiac anomaly based on a position of a heart.”  To remedy the deficiency noted above, LEE teaches a user input that receives a user's input for inputting information that sets directional information of a fetus [0010], the directional information includes left and right [0014], the process of setting directional information is detailed in Fig. 4 and associated discussion in the specification, Fig. 6 gives an example applied to a heart  in an ultrasound image and Fig. 7 depicts an image with the directional information that includes left and right. 
In view of the teachings of CIOFOLO associated with Fig. 1 wherein left and right directions of chest region 151 are used to determine abnormality of the heart and teachings of LEE regarding importance of accurately determining a heart position by a user's input that inputs information that sets directional information of a fetus in response to user input, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified CIOFOLO to include a step of receiving a  user's input for inputting information that sets directional information of left and right directions of an image of a fetus, and use the directional information in the process of  determining the abnormality of the heart of the fetus, because LEE teaches in [0007] that directional information would reduce/overcome error in predicting cardiac anomaly. 
Regarding claim 5, CIOFOLO in view of LEE discloses in the invention of claim 1 as discussed above, CIOFOLO teaches the use of machine learning algorithms to identify structures in a chest regions (page 4, paragraph from line 5), the structures of the chest region include the heart (see page 14, second full paragraph and Fig. 5), CIOFOLO teaches the use of deep learning approach (page 15, second full paragraph).
Regarding claim 6, CIOFOLO in view of LEE discloses the invention of claim 1 as discussed above, CIOFOLO further teaches displaying of a user interface indicating information about abnormality of the heart of the fetus using one of numbers, characters, graphs images and color (see page 4, line 33 to page 5 line 27 and/or page 17 line 13 to page 18 line 19).
Regarding claim 7, CIOFOLO in view of LEE discloses the invention of claim 6 as discussed above, CIOFOLO further teaches displaying of a user interface with a UI that guides position of the heart through a virtual line surrounding an outline of the detected heart (see illustration Fig. 5).
Regarding claims 8 and 9, CIOFOLO in view of LEE discloses in the invention of claim 6 as discussed above, CIOFOLO does not disclose displaying a second UI that displays information about a ratio of an area of the detected chest and an area of detected heart in form of a graph [claim 19] or a color map indicating a range of size of area the heart corresponding to a normal range compared to the area of the detected chest, the color map being overlapped on the ultrasound image.  In regards to displaying the ratio on a graph,  examiner takes Official Notice that a graph is a well-known figure for displaying data, as such it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to display the ratio of the area of the heart and area of chest on a graph, so as to provide a user with a visual that depicts the ratio. In regards to a color map being overlapped with the ultrasound image that indicate a range of size of area the heart corresponding to a normal range compared to the area of the detected chest, CIOFOLO teaches the use of a color coding scheme to be overlaid on the ultrasound image to present data of diagnostic value (page 17, paragraph from line 13). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of CIOFOLO in view of LEE to include a color coding scheme to present the ratio of size of the area of the heart compared to that of the area of the chest overlapped on the ultrasound image, to provide a user with a visual image of the ratio. 
Regarding claim 10, CIOFOLO in view of LEE discloses in the invention of claim 6 as discussed above, CIOFOLO does not disclose the limitation of claim 10. However, it is well known in the medical field, in particular in pre-natal care, to track development of a fetus to monitor growth of a fetus. A person of ordinary skill in the art would recognize that the size of the area of the heart compared to the area of the chest is of diagnostic importance and would collect the data and display the data inform of a graph during prenatal care, so as to track the growth of the fetus and to provide an indication of whether the fetus growth and development is normal. As such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to display a graph of the heart per week with indications of the size of the heart compared to that of the chest according to pregnancy week used to track growth and development of the fetus, and to provide a visual to a user regarding the growth and development of fetus in regards to the heart.  
Regarding claim 11, CIOFOLO in view of LEE discloses the invention of claim 1 as discussed above, CIOFOLO further teaches outputting a warning message when the heart of the fetus is determined to be abnormal (see page 17 line 13 to page 18 line 19, colors that indicate an abnormality are warning messages).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CIOFOLO in view of LEE as applied to claim 1 above, and further in view of HUHTA “Fetal congestive heart failure” hereinafter “HUHTA”.
Regarding claims 2 and 3, CIOFOLO in view of LEE discloses the invention of claim 1 as discussed above, Fig. 5 of CIOFOLO depicts areas of chest (151) and heart (171) in ultrasound images CIOFOLO, fails to disclose determining abnormality in a size of heart  on information about areas of the heart and chest of the fetus [claim 3] by calculating a ratio of the area of the heart and chest and determining that the size of the heart is abnormal when the calculated area ratio exceeds 1/3 [claim 4]. However, HUHTA teaches that it was known in the prior art to assess cardiomegaly (enlargement of heart) by measuring the cardiac and chest areas HA/CA heart area/chest area ratio (page 547 Cardiomegaly section and Fig. 2), wherein cardiomegaly is defined as HA/CA ratio >0.35. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of CIOFOLO in view of LEE to include determining of HA/CA ratio, for the added advantage of diagnosis of cardiomegaly which as noted by HUHTA, is a universal sign of heart failure. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CIOFOLO in view of LEE as applied to claim 1 above, and further in view of ÖZKUTLU et al.,  “Prenatal echocardiographic diagnosis of cardiac right/left axis and malpositions according to standardized Cordes technique” hereinafter “ÖZKUTLU”.
Regarding claim 4, CIOFOLO in view of LEE does not explicitly disclose detecting heart position comprises detecting a cardiac apex based on the heart position. Examiner does however note that the cardiac apex is a recognizable feature on an ultrasound image of a heart and would be displayed therewith, as such, detecting position of the heart would include detecting a cardiac apex. CIOFOLO in view of LEE does not explicitly disclose that determining abnormality of the heart is based on information detected heart position and position and direction of the detected cardiac apex. 
Attention is directed to ÖZKUTLU, page 132 right column, second paragraph, “cardiac malposition was determined by the cardiac base-apex axis as dextrocardia, mesocardia and levocardia”, see also page 133, right column, second paragraph, “dextrocardia was defined as the location of the heart in the right hemithorax with the apex pointing to the right .. Mesocardia was defined as location of the heart with the cardiac base-apex axis directed to the midline of the thorax … Levocardia was defined as the location of the heart in the left hemithorax with the apex pointing to the left … the pathologic displacement of the heart into the right or left thorax by extracardiac malformations was defined as dextroposition, mesoposition and levoposition.” Accordingly, ÖZKUTLU teaches both the cardiac axis position and direction, as well as the heart position are used to determine an abnormality of the heart of the fetus. 
In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified CIOFOLO in view of LEE to include determining of a cardiac apex, and applying both the heart position and the cardiac apex position and direction for diagnosis, for the additional benefit of determining abnormality of the heart of the fetus associated with malposition.  
Claims 12 and 16 - 23 are  rejected under 35 U.S.C. 103 as being unpatentable over LI et al., US 20200134825 A1 hereinafter “LI”  in view of CIOFOLO in view of LEE.
Regarding claim 12, LI discloses an ultrasound diagnosis apparatus (10, Fig. 1) for determining abnormality of a heart of a fetus, the ultrasound diagnosis apparatus comprising: a user input interface (330 [0035]) configured to receive a user's input for inputting information regarding left and right directions of a chest of the fetus in an ultrasound image related to a fetal heart; and a controller (200 [0035]) configured to detect the chest and a spine of the fetus in the ultrasound image ([0123], [0130] and Figs. 11D and 12D), detect a position of the heart in the ultrasound image ([0123], [130] and illustration Figs 11D and 12D, position of heart in the image is detected), and determine abnormality of the heart of the fetus based on the information about the left and right directions input by the user's input and information about the detected position of the heart.
CIOFOLO teaches an ultrasound diagnosis apparatus (100 – Figs 2 and 3) comprising a controller (16) for determining abnormality of a heart of a fetus based on information about the detected position of the heart (paragraph bridging pages 6-7 and 16-17). 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the apparatus of LI to determine abnormality of a heart of a fetus based on information about the detected position of the heart, for the additional benefit of diagnosis of a fetus of a heart as disclosed by CIOFOLO. The apparatus of LI in view of CIOFOLO is considered  an ultrasound diagnosis apparatus for determining abnormality of a heart of a fetus.
LI in view of CIOFOLO discloses the apparatus of claim 1 but for the user interface is for receiving a user's input for inputting information regarding left and right directions of the chest of the fetus in the ultrasound image and wherein determining abnormality of the heart is based on information about the inputted left and right directions. It is however noted that CIOFOLO’s discussion associated with Fig. 1  for screening fetal pathologies in paragraph bridging page 1-2 teach that information regarding left and right directions of chest region 151 are used to determine abnormality of the heart.
  LEE teaches in [0007] that “it is important to accurately determine a heart position of a fetus, for predicting the risk of cardiac anomaly. However, since a fetus freely moves in a uterus, it is difficult for a skilled user to accurately determine a direction of the fetus in an image, and due to this, an error occurs in predicting the risk of cardiac anomaly based on a position of a heart.”  To remedy the deficiency noted above, LEE discloses a user interface (see Fig. 5)  that receives a user's input for inputting information that sets directional information of a fetus [0010], the directional information includes left and right [0014], the process of setting directional information is detailed in Fig. 4 and associated discussion in the specification, Fig. 6 gives an example applied to a heart  in an ultrasound image and Fig. 7 depicts an image with the directional information that includes left and right. 
In view of the teachings of CIOFOLO associated with Fig. 1 wherein left and right directions of chest region 151 are used to determine abnormality of the heart and teachings of LEE regarding importance of accurately determining a heart position by a user's input that inputs information that sets directional information of a fetus in response to user input, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the apparatus of LI in view of CIOFOLO to include a step of receiving a  user's input for inputting information that sets directional information of left and right directions of an image of a fetus, and use the directional information in the process of  determining the abnormality of the heart of the fetus, because LEE teaches in [0007] that directional information would reduce/overcome error in predicting cardiac anomaly. 
Regarding claim 16, LI in view of CIOFOLO and LEE discloses in the invention of claim 12 as discussed above, LI further discloses wherein the controller comprises a machine learning module for detecting the position of the heart in the ultrasound image through training of inputting the ultrasound image to a deep neural network (DNN)-based machine learning model ([0086-0089], [0098], [0124]).  
Regarding claims 17 and 22, LI in view of CIOFOLO and LEE discloses in the invention of claim 12 as discussed above, LI  further discloses a display (310) but fails to explicitly disclose displaying information about abnormality of the heart of the fetus by using one of numbers, characters, graphs, images and color [claim 17] or a warning message when the heart of the fetus is determined to be abnormal. However, CIOFOLO discloses a display (18)  for displaying information about abnormality of the heart of the fetus (page 17, line 13 to page 18 line 19)the colored information when out of range reads of a warning message. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified LI to include displaying of  information about abnormality of the heart of the fetus in one of numbers, characters, graphs, images and color or a warning message, to enable a user to readily recognize whether the fetus heart is normal or abnormal, with the color coded information providing a visual of an indication or warning of an abnormal heart of the fetus. 
Regarding claim 18, LI in view of CIOFOLO and LEE discloses in the invention of claim 17 as discussed above, LI  further discloses a UI that guides the position of the heart through a virtual line surrounding an outline of the detected heart (see illustration Fig. 11D). 
Regarding claims 19 and 20, LI in view of CIOFOLO and LEE discloses in the invention of claim 17 as discussed above, LI  does not disclose displaying a second UI that displays information about a ratio of an area of the detected chest and an area of detected heart in form of a graph [claim 19] or a color map indicating a range of size of area the heart corresponding to a normal range compared to the area of the detected chest, the color map being overlapped on the ultrasound image.  In regards to displaying the ratio on a graph,  examiner takes Official Notice that a graph is a well-known figure for displaying data, as such it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to display the ratio of the area of the heart and area of chest on a graph, so as to provide a user with a visual that depicts the ratio. In regards to a color map being overlapped with the ultrasound image that indicate a range of size of area the heart corresponding to a normal range compared to the area of the detected chest, CIOFOLO teaches the use of a color coding scheme to be overlaid on the ultrasound image to present data of diagnostic value (page 17, paragraph from line 13). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the controller of the apparatus of LI in view of CIOFOLO and LEE to include a color coding scheme to present the ratio of size of the area of the heart compared to that of the area of the chest overlapped on the ultrasound image, to provide a user with a visual image of the ratio. 
Regarding claim 21, LI in view of CIOFOLO and LEE discloses in the invention of claim 17 as discussed above, LI  does not disclose the limitation of claim 21. However, it is well known in the medical field, in particular in pre-natal care, to track development of a fetus to monitor growth of a fetus. A person of ordinary skill in the art would recognize that the size of the area of the heart compared to the area of the chest is of diagnostic importance and would collect the data and display the data inform of a graph during prenatal care, so as to track the growth of the fetus and to provide an indication of whether the fetus is developing normally. As such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to display a graph of the heart per week with indications of the size of the heart compared to that of the chest according to pregnancy week used to track growth and development of the fetus, and to provide a visual to a user regarding the growth and development of fetus in regards to the heart.  
Regarding claim 23, claim 23 differs with claim 12 in that claim 23 recites a computer program product comprising a computer-readable storage medium, wherein the storage medium comprising instructions, which, when executed by one or more processors, causes the apparatus of claim 12 to perform similar function. LI discloses in [0055] that functions of the processing unit can be realized in a software to be executed by the CPU, this is taken as a computer product program. All other limitations would have been obvious for substantially similar rationale as in claim 12, see claim 12 for overlapping subject matter. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of CIOFOLO and LEE as applied to claim 1 above, and further in view of HUHTA.
Regarding claims 13 and 14, LI in view of CIOFOLO and LEE discloses the invention of claim 12, LI further discloses wherein the controller is configured to determine area of the heart and chest of the fetus in the ultrasound image and to calculate a ration of an area of the heart to an area of the chest ([0123] “CTAR”). However, LI fails to explicitly disclose determining abnormality of the heart based on information about the areas of the heart and chest and determining the size of the heart is abnormal when calculated area exceeds 1/3. 
However, HUHTA teaches that cardiomegaly (enlargement of heart) is assessed by cardiac and chest areas ratio, HA/CA heart area/chest area ratio (page 547 Cardiomegaly section and Fig. 2), wherein cardiomegaly is defined as HA/CA ratio >0.35. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the controller of the apparatus of LI in view of CIOFOLO and LEE to determine abnormality of the fetus heart based on heart area and chest area  HA/CA ratio, for the added advantage of diagnosis of cardiomegaly which as noted by HUHTA, is a universal sign of heart failure. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LI in view of CIOFOLO and LEE as applied to claim 1 above, and further in view of ÖZKUTLU.
Regarding claim 15, LI in view of CIOFOLO and LEE does not explicitly disclose detecting heart position comprises detecting a cardiac apex based on the heart position. Examiner does however note that the cardiac apex is a recognizable feature on an ultrasound image of a heart and would be displayed therewith, as such, detecting position of the heart would include detecting a cardiac apex. LI in view of CIOFOLO  and LEE does not explicitly disclose that determining abnormality of the heart is based on information detected heart position and position and direction of the detected cardiac apex. 
ÖZKUTLU teaches in page 132 right column, second paragraph, “cardiac malposition was determined by the cardiac base-apex axis as dextrocardia, mesocardia and levocardia”, see also page 133, right column, second paragraph, “dextrocardia was defined as the location of the heart in the right hemithorax with the apex pointing to the right .. Mesocardia was defined as location of the heart with the cardiac base-apex axis directed to the midline of the thorax … Levocardia was defined as the location of the heart in the left hemithorax with the apex pointing to the left … the pathologic displacement of the heart into the right or left thorax by extracardiac malformations was defined as dextroposition, mesoposition and levoposition.” Accordingly, ÖZKUTLU teaches both the cardiac axis position and direction, as well as the heart position are used to determine an abnormality of the heart of the fetus. 
In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the controller of LI in view of CIOFOLO and  LEE to include determining of a cardiac apex, and applying both the heart position and the cardiac apex position and direction in diagnosis of a fetus heart, for the additional benefit of determining abnormality of the heart of a fetus that is associated with malposition.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McBRIEN et al., “Changes in fetal cardiac axis between 8 and 15 weeks’ gestation”, see page 653, left column, under Objectives regarding “changes in the normal embryonic/fetal cardiac axis” and  under conclusions regarding “abnormal cardiac axis” and Figure 1a and 1c in page 654 and page 654, Figure 2, data presented on graph according to gestational age/week.
TOSCANO et al., “The Examination of the Normal Fetal Heart” , see page 20, subheading “Location in the chest” regarding abnormal cardiac position based on heart location and direction of cardiac apex, see also page 21, subheading “Orientation in the chest” regarding Levocardia, Destrocardia and Mesocardia. 
SYLWESTRZAK et al, “Echographic methods of fetal heart size assessment heart to chest area ratio and transversal heart diameter”, page 21, Fig. 1 heart area chest area ratio and Fig. 2, HACA relative to gestational age graph. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793